DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment received on 04/21/2021 is acknowledged. Claims 8, 10-13, 20, and  23, have been amended Claims 1-7, 9, 14-19, 21-22, and 24 have been cancelled. Claims 25-35 have been added. 
	Claims 8, 10-13, 20, 23, and 25-35 are currently pending and have been treated on the merits. 

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

The instant specification refers to several enzymes, (see claim 8), and claims modifications (see truncation claim 8).  The specification further discloses a specific sequence, (See Tables 1 and 2), and further cites to different sequences see what the specification calls “Appendix 1”.  These references do not comply with the sequence listing requirements.  In response, submit the sequences of the claimed base enzymes, and any specific mutant described or claimed according the requirements above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13, 20, 23 and 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 and 23 recite the broad recitation “a truncated BRCA-1 C-terminal (BRCT) domain”, and the claim also recites “wherein the BRCT domain is absent” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further regarding claim 8 and 23 and claims dependent thereon, it is unclear as currently worded what level of truncation is required by the claim for the domain to be “absent”.  This uncertainty is highlighted by multiple possible definitions or interpretations which make it unclear what the metes and bounds of the invention are. Applicant may be referring the primary sequence of the enzyme the forms that domain is absent, or as a domain is made up of the secondary structures of an protein/enzyme forming a portion of the tertiary structure enzyme, alteration or deletion of some amino acids may lead to the loss of the entirety of the domain, while maintaining much of the primary structure.  As multiple interpretations are possible, the same enzyme may fall within or without of the scope of the claims depending on interpretation, this renders the claim indefinite.  
Further regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10, 11, 13, 23, 25 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ybert (USPGPub 20200002690, filing date 06/14/2016)
Regarding claim 8 and 23 and the limitation “a modified terminal transferase enzyme derived from a wild type terminal transferase enzyme from L. oculatus, S. harrisii, S. scrofa, O. qarnetti, C. laniqera, D. novemcinctus, M. domestica, P. nyererei, M. brandtii or M. musculus which comprises a truncated BRCA-1 C- terminal (BRCT) domain, wherein the BRCT domain is absent,” Ybert discloses a modified murine terminal transferase enzyme derived from M. musuculus that has been truncated by the first 120 amino acids, i.e. the N terminus ([0022], [0086]).  The instant specification discloses that the BRCT domain is present form amino acid residues 26-130. As ~90% of the primary sequence which comprises the BRCT domain has been truncated in the enzyme of Ybert, this domain is absent.  Further the truncation of Ybert is consistent with definitions give in the instant specification, such as “Alternatively, the absence or truncation of a BRCT domain in a terminal transferase enzyme is defined as the following: any modifications, mutations, deletions, or insertions of the two conserved motifs of the wild- type, natural BRCT domain consisting of the "dimer interface" and/or the "BRCT sequence" (with a characteristic sequence of Trp - X - X - X - Cys/Ser) as to make the terminal transferase better behaved and/or dissociate from nucleic acids more rapidly. The dimer interface shall be defined as positions 16, 20, 23, 26, and 28 in the cd00027 PSSM with a consensus sequence of Asp/Glu (16), Glu/Lys (20), Glu/Arg/Lys (23), Gly (26), and Lys/Thr (28). The BRCT sequence shall be defined as positions 66 and 70”, and “Alternatively, the absence or truncation of a BRCT domain in a terminal transferase enzyme is defined as the following: any mutation, modification or truncation of the N-terminal portion (defined as first 200 amino acids).”
Ybert discloses multiple mutant variants of the truncated enzymes (Table 1).  Ybert further discloses that the truncated enzyme and variants are active and have increased activity to non-natural nucleotides (Figures 3, 4, 5).  Ybert further teaches the enzyme may be used in methods of enzymatic synthesis of nucleic acid molecules and may be packaged as a kit for this purpose ([0018]-[0020]).
Regarding claim 8 and 23 and the limitation “(a) providing an initial initiator sequence;” and “an immobilized initiator sequence”,  Ybert teaches that the enzyme may be used with a primer ([0003], [0017]-[0019]). 
Regarding claim 8 and 23 and the limitations “adding a reversibly blocked nucleotide triphosphate to said initiator sequence in the presence of a modified terminal transferase enzyme”, and “one or more reversibly blocked nucleoside triphosphates,” Ybert discloses the use of reversibly blocked nucleotide triphosphates in the form of 3’-O-amino nucleotides ([0098], [0118], [0129], [0143]), and that the kit may comprise these 3’-OH modified nucleotides ([0019]). Ybert further teaches the use of steps of deprotecting the incorporated nucleotides followed by additional rounds of synthesis of the polynucleotide (Example 6, [0140]-[0157]).
Regarding claim 8 and the limitation “(c) removing of all reagents from the initiator sequence including said modified terminal transferase enzyme; (d) cleaving the blocking group from the reversibly blocked nucleotide added in step (b) to said initiator sequence; and (e) removing of the cleaving agent, wherein greater than 1 nucleotide is added by repeating steps (b) to (e). ”, Ybert further teaches the use of steps of deprotecting the incorporated nucleotides followed by additional rounds of synthesis of the polynucleotide (Example 6, [0140]-[0157], Table 9).  The action of deprotection results in cleaving the blocking group.   Ybert discloses that the entirety of reagents are removed between each step ([0151]). Ybert discloses the system for polynucleotide synthesis ([0017]-[0019], Table 9).  Ybert thus discloses performing the steps multiple times. 
Regarding claims 10, and 11, Ybert teaches the use of  Ybert discloses the use of reversibly blocked nucleotide triphosphates in the form of 3’-O-amino nucleotides ([0098], [0118], [0129], [0143]), and that the kit may comprise these 3’-OH modified nucleotides ([0019]).  These nucleotides have the structure of (I) when r2 is a hydrogen, and the hydroxyl protecting group is 3’-aminooxy.  
Regarding claim 13 and the limitation “wherein the initial initiator sequence is between 5 and 100 nucleotides long; or 10 and 90 nucleotides long; or 5 and 20 nucleotides long” Ybert discloses the use of initiator in the form of primers and exemplifies the use of those in the range of 5 and 20 nucleotides longs ([0025], [0086], [0096]). 
Regarding claim 25 and the limitation “wherein said enzyme comprises an N-terminal truncated BRCT domain removing approximately 21 % of the protein molecular weight” Ybert discloses a modified terminal transferase enzyme derived from M. musuculus that has been truncated by the first 120 amino acids, i.e. the N terminus ([0022], [0086]).  The instant specification discloses that the BRCT domain is present form amino acid residues 26-130. As ~90% of the primary sequence which comprises the BRCT domain has been truncated in the enzyme of Ybert, and more than 92% of the deletion referred to in the instant specification as being 21% of the protein molecular weight, the truncate variant of Ybert falls within the broadest reasonable interpretation of the scope of “approximately 21%”, as approximately 20% of the protein is truncated.
Regarding claim 35 and the limitation “wherein the modified terminal transferase enzyme is derived from the wild type terminal transferase enzyme of M. musculus”, Ybert discloses the use of murine, i.e. M. musculus enzyme ([0021], [0086]. Table 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ybert applied to claims 8, 10, 11, 13, 23, 25 and 35 above.
For a discussion of what Ybert teaches see the above sections.  
Regarding claims 26-34 and the limitations “L. oculatus”, “S. harrisii”, “S. scrofa”, “O. qarnetti”, “C. laniqera”, “D. novemcinctus,” “M. domestica”, “P. nyererei”, “M. brandtii”,  Ybert does not disclose the use of TdT derived from these specific organisms. 
Ybert further discloses other types of DNA polymerases including yeast and human TdT ([0012]- and further teaches preferred embodiments of the use of variants having homology of at least 70% to Seq ID 1, i.e. murine TdT ([0012]), and thus also teaching embodiments with lower degree of homology.  Ybert demonstrates homology between different polymerase from numerous organisms using a sequence alignment (Figure 2).
One of ordinary skill in the art would thus have found it obvious that other TdTs from other organism could be used in the method of Ybert. As evidenced by the instant specification and the “Appendix 1 – Terminal transferase enzyme sequence”, TdTs from the claimed species were known and deposited, these sequences were available in various databases, such as UniProt at the time of filing as these sequences are referred to in the specification.  It is further noted that the specific sequence for any of the species is not specifically disclosed in the instant specification, and the previously disclosed data listed in the appendix is the only description provided in the instant specification of the sequences. 
One of ordinary skill in the art would thus have found it obvious to use other TdTs from other organism, such as those claimed in the method of Ybert, as Ybert expressly teaches that enzymes and variants may be used.  One of ordinary skill in the art would be motivated to do so as Ybert teaches that other variants may be used, one of ordinary skill in the art would further be motivated to do so to produce enzyme from known sequences to find whichever truncated enzyme may be expressed most readily, cheaply, or have the most activity in regards to a desired reaction or substrate.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Ybert demonstrates the homology and conserved sequences of the enzymes, and has further isolated a multitude of variants and mutants for study (Figure 3, 4, 5, Table 1).     

Claims  12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ybert as applied to claims 8, 10, 11, 13, 23, 25-35 above, and further in view of Efcavitch (USPGPub 20140363851).
For a discussion of what Ybert teaches and makes obvious, see the above sections.  
Ybert does not disclose the use of nucleotides matching the structure of claim 12, i.e. where a blocking group or support moiety is attached to the base through a cleavable linker, nor does Ybert teach the use of a microfluidic device for synthesizing polynucleotides, these differences however would have been obvious to one of ordinary skill in the art at the time of the invention as they are taught in the same field of endeavor by Efcavitch.
In the same field of polynucleotide synthesis using TdT and nucleotides with removable blocking groups to allow for controlled step wise addition of nucleotides, Efcavitch discloses a number of nucleotides with inhibitor groups that are attached to the nucleotide base through a  cleavable linker (Figures 1-12, [0003]-[0006]).  
Efcavitch further discloses that the method of synthesis of polynucleotides may be performed using microfluidics, i.e. with a microfluidic device ([0061]).
One of ordinary skill in the art would have found it obvious that the nucleotides of Efcavitch could be used in the method of Ybert, as Efcavitch teaches these nucleotides for use in polynucleotide synthesis using TdT.  One of ordinary skill in the art would be motivated to do so to use whatever nucleotide was readily available or cheapest at the time.  Alternately one of ordinary skill in the art would find it obvious to use the blocking group design of Efcavitch in conjunction with the 3’-OH protecting groups of Ybert, as both are taught to block further synthesis.  One of ordinary skill in the art would be motivated to do so to ensure that no further synthesis occurred in the event hydrolysis or cleavage of either the 3’-OH protecting group or blocking group occurred.  One of ordinary skill in the art would further have a reasonable expectation of success in doing as the blocking groups can subsequently be removed and further rounds of synthesis performed. 
One of ordinary skill in the art would further find it obvious that the method of Ybert and Efcavitch could be performed on a microfluidic device as Efcavitch teaches such an arrangement for the synthesis.  One of ordinary skill in the art would be motivated to do so to perform the reaction in a small volume and to perform the method using a small device that could readily fit into a laboratory space.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Efcavitch teaches such an arrangement in a method that can use a TdT as enzyme.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8, 10-13, 20, 23, and 25-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11236377. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘377 recites within its scope the use of N-terminal truncations of the TdT enzymes and recites the sequences of TdTs from multiple species of organisms, the claims thus recite embodiments which fall within the scope of the instant claims rendering them obvious, when the truncation renders the BRCT absent.  ’377 further recites the method steps claimed, and recites and discloses that the 3’Blocked nucleoside triphosphates may have the structure as claimed instantly, as well as reversibly blocked bases. The claims render obvious the use of other known TdTs such as those disclosed as known in the instant specification. 
The instant claims are thus rendered obvious by the claims of ‘377. 

Claims 8, 10-13, 20, 23, and 25-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10745727. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘727 recites within its scope the use of N-terminal truncations of the TdT enzymes and recites the sequences of TdTs from multiple species of organisms, the claims thus recite embodiments which fall within the scope of the instant claims rendering them obvious, when the truncation renders the BRCT absent.  ’727 further recites the method steps claimed, and recites and discloses that the 3’Blocked nucleoside triphosphates may have the structure as claimed instantly, as well as reversibly blocked bases. The claims render obvious the use of other known TdTs such as those disclosed as known in the instant specification. 
The instant claims are thus rendered obvious by the claims of ‘727. 

Claims 8, 10-13, 20, 23, and 25-35  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39-49 of copending Application No. 17554012 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘012 recites within its scope kits comprising N-terminal truncations of the TdT enzymes, recites the sequences of TdTs from multiple claimed species of organisms, the claims thus recite embodiments which fall within the scope of the instant claims rendering them obvious, when the truncation renders the BRCT absent.  ’012 further recites 3’Blocked nucleoside triphosphates may have the structure as claimed instantly, as well as reversibly blocked bases.  The method of use as well as kit are rendered obvious by the kit for its purpose.  Further the claims render obvious the use of other known TdTs such as those disclosed as known in the instant specification. 
The instant claims are thus rendered obvious by the claims of ’012
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657